

Exhibit 10.12
capture1.jpg [capture1.jpg]
PROMISSORY NOTE
capture2.jpg [capture2.jpg]
References in the boxes above are for Lenders use only and do not limit the
applicability of this document to any particular loan or item.
An item above containing "* * *" has been omitted due to text length
limitations.
Borrower:
Investors Title Company
 
Lender:
First-Citizens Bank & Trust
 
121 N. Columbia St.
 
 
Durham Main Office
 
Chapel Hill, NC 27514-3502
 
 
c/o Loan Servicing Department DAC20
 
 
 
 
P.O. Box 26592
 
 
 
 
Raleigh, NC 27611-6592

Principal Amount: $6,000,000.00                                         Date of
Note: October 27, 2016
PROMISE TO PAY. INVESTORS TITLE COMPANY ("Borrower") promises to pay to
First-Citizens Bank & Trust Company ("Lender"), or order, in lawful money of the
United States of America, the principal amount of Six Million & 00/100 Dollars
($6,000,000.00), together with interest on the unpaid principal balance from
October 27, 2016, until paid in full.
PAYMENT. Borrower will pay this loan in one principal payment of $6,000,000.00
plus interest on December 27, 2016. This payment due on December 27, 2016, will
be for all principal and all accrued interest not yet paid. Unless otherwise
agreed or required by applicable law, payments will be applied to the following
in the order specified: (i) unpaid interest accrued to the date of payment or
the date payment is due (at Lender's option); (ii) the unpaid principal
component of any payment then due; (iii) unpaid late charges, returned check
fees, prepayment penalties, collection costs, and other charges than due; and
(iv) the unpaid principal balance. Applying payments in the foregoing manner,
Lender may, at its option, satisfy sums owing in the order in which they were
billed, assessed, charged, or accrued. Borrower will pay Lender at Lender's
address shown above or at such other place as Lender may designate in writing.
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the one month
London Interbank Offered Rate (LIBOR) as published in the Money Rates table of
The Wall Street Journal on the last business day of the month (the "Index"). The
Index is not necessarily the lowest rate charged by Lender on its loans. If the
Index becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower. Lender will tell Borrower the current
Index rate upon Borrower's request. The interest rate change will not occur more
often than each month. Any change in the interest rate will take effect on the
first day of the calendar month based on the latest Index rate as published in
the Money Rates table of The Wall Street Journal on the last business day of the
preceding calendar month. Borrower understands that Lender may make loans based
on other rates as well. The Index currently is 0.627% per annum. Interest on the
unpaid principal balance of this Note will be calculated as described in the
"INTEREST CALCULATION METHOD" paragraph using a rate of 1.752 percentage points
over the Index, resulting in an initial rate of 2.279%. NOTICE: Under no
circumstances will the interest rate on this Note be more than (except for any
higher default rate shown below) the lesser of 18.000% per annum or the maximum
rate allowed by applicable law.
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.
PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower's obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: First Citizens Bank, Loan
Servicing Department-DAC20, PO Box 26592 Raleigh, NC 27611-6592.
LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
4.000% of the unpaid portion of the regularly scheduled payment. This late
charge shall be paid to Lender by Borrower to compensate Lender for Lender's
extra costs and expenses caused by the late payment.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 15.000% ("Default
Rate"). If judgment is entered in connection with this Note, interest will
continue to accrue after the date of judgment at the Default Rate. However, in
no event will the interest rate exceed the maximum interest rate limitations
under applicable law.
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default In Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes,




--------------------------------------------------------------------------------




subject to any limits under applicable law, Lender's reasonable attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
reasonable attorneys' fees, expenses for bankruptcy proceedings (including
efforts to modify or vacate any automatic stay or injunction), and appeals. If
not prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.


GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of North
Carolina without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of North Carolina.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower may open in
the future. However, this does not include any IRA or Keogh accounts, or any
trust accounts for which setoff would be prohibited by law. Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the indebtedness against any and all such accounts, and, at Lender's
option, to administratively freeze all such accounts to allow Lender to protect
Lender's charge and setoff rights provided in this paragraph.
SIMPLE INTEREST. This Note is a simple-interest note. Interest continues to
accrue until payments are received by Lender. The payment schedule contained in
this Note assumes that all payments will be made on the scheduled due dates.
RIGHT TO CURE; ACCELERATION. Except as provided in this section, if an Event of
Default is curable and no notice has been previously given by Lender of the same
or any other Event of Default within the preceding 12 months, Borrower shall
have 30 days following Lender's giving of written notice of default within which
to cure the default before Lender may require the immediate payment of this Note
in full. If the default is curable but cannot reasonably be cured within the
30-day cure period, and if Borrower commences to cure the default during the
30-day cure period and diligently proceeds thereafter to cure such default, then
the cure period shall be extended for a reasonable time not to exceed an
additional 30 days (for a total of 60 days) in order to provide Borrower the
opportunity to cure the default. However, Borrower shall not be entitled to
notice of default or the opportunity to cure a default if Lender has previously
given notice of a default within the preceding 12 months or if the default
occurs because of (a) failure to pay any payment of principal or interest or
other sums as and when due under the terms of this Note, (b) the commencement by
Borrower of any proceeding for protection under any bankruptcy or insolvency
laws, (c) failure to maintain in continuous full force and effect any required
insurance on any collateral that secures repayment of this Note, or (d) any
waste or any uninsured damage or injury to any collateral securing repayment of
this Note that substantially reduces the value of the collateral, or the
immediate threat of any such waste or uninsured damage or injury. Lender's
notice of default shall be given in writing and shall be deemed given when (a)
mailed by first class or certified mail to Borrower at an address Lender has for
Borrower in Lender's records, or (b) when actually received by Borrower,
whichever first occurs. Notice to any Borrower shall constitute notice to all
Borrowers. The provisions of this section are in addition to and do not
supersede or limit the application of any controlling provisions of state law
concerning notice of default, the right to cure, or the right to reinstate, and
nothing in this Note shall be deemed a waiver of those provisions; provided,
however, that the provisions of this section and any such state law shall run
concurrently.
If (a) an Event of Default occurs and Borrower is not entitled under this
section to notice of default and the opportunity to cure, or (b) an Event of
Default occurs and the default is not cured during any applicable cure period
following the giving of any required notice of default, then this Note shall, at
Lender's option, become due and payable in full without demand or notice of any
kind. In addition, if Lender has the right to accelerate this Note under the
provisions of any security instrument as a result of collateral being sold,
transferred, conveyed or encumbered, Lender shall not be further obligated to
advance loan proceeds and this Note shall, at Lender's option, become due and
payable in full without demand or notice of any kind. Lender's failure to
exercise any of the foregoing options shall not constitute a waiver of the right
to exercise such options. Waiver by Lender of any default or right to accelerate
shall not operate as a waiver of any other default or right to accelerate or of
the same default or right to accelerate on a future occasion. Except as
otherwise provided by law, acceptance by Lender of payment of less than the
entire unpaid balance after acceleration of this Note shall not waive the
acceleration, and Lender shall be entitled to proceed with its rights and
remedies as noteholder (and as secured party, if applicable).
Notwithstanding any rights Borrower may have to notice of default and
opportunity to cure, Lender will have no obligation to advance funds under this
Note if: (a) Borrower is in default under the terms of this Note or any
agreement that Borrower has with Lender, including any agreement made in
connection with the signing of this Note, (b) any instrument securing repayment
of this Note is in default, (c) any guarantor seeks, claims or otherwise
attempts to limit, modify or revoke such guarantor's guarantee of this Note or
any other loan with Lender, or (d) Borrower has applied funds advanced pursuant
to this Note for purposes other than those authorized by Lender.
LOAN AGREEMENT. This Note is subject to the provisions of each loan agreement
given, received, or signed in connection with this loan transaction, the terms
and conditions of which are incorporated herein by reference. Any failure to
comply with the terms and conditions of any such loan agreement shall constitute
an additional "Event of Default" under the terms of this Note. If the terms of
any such loan agreement conflict with the terms of this Note, the terms of this
Note shall control.
INFORMATION ABOUT OTHER OBLIGATIONS. Lender is authorized to obtain such
information about each Borrower's other obligations as Lender may reasonably
request from the creditors of each Borrower. The information requested may
include, but is not limited to, the Borrower's credit limit, the amount then
owing to the creditor, the terms of repayment, whether the obligation is being
paid as agreed, whether the Borrower is entitled to obtain additional credit
advances, and the current payoff amount. The creditors of each Borrower are
authorized and directed to promptly provide to Lender the information requested
by Lender.
BORROWER'S FINANCIAL INFORMATION. For purposes of this section. "Financial
Information" means information relating to Borrower's finances. Borrower
covenants and agrees with Lender that, until this Note is paid in full and
Borrower is no longer entitled to obtain credit advances, Borrower will furnish
Lender with such Financial Information at such times and in such detail as
Lender may reasonably request, including, but not limited to, the following: (i)
Borrower's personal financial statement (if Borrower is an individual); (ii)
Borrower's quarterly and year-end balance sheet and profit and loss statements
(if Borrower is engaged in business activities); (iii) copies of Borrower's
federal and state tax returns and all schedules relating thereto, including
Schedule K-1 (if applicable); and (iv) such additional information and
statements, lists of assets and liabilities, aging of receivables and payables,
inventory schedules, budgets, forecasts, tax returns, and other reports with
respect to Borrower's financial condition and business operations as Lender may
reasonably request from time to time.
Borrower warrants and represents that (i) all Financial Information Borrower has
provided and that has been provided on Borrower's behalf to date is true and
accurate in all material respects and fairly presents Borrower's financial
condition and business transactions as of the date of the Financial Information
provided, and (ii) Financial Information Borrower provides and that is provided
on Borrower's behalf in the future will be true and accurate in all material
respects and will fairly present Borrower's financial condition and business
transactions as of the date of the Financial Information provided. Borrower
further warrants and represents that, except as specifically disclosed in the
Financial Information, (i) Borrower has no direct or contingent liabilities;
(ii) title to all assets listed in the Financial Information is solely in
Borrower's name, and no other person or entity has an interest in such assets;
(iii) there exist no liens, encumbrances, or defects in or upon the assets
listed in the Financial Information; (iv) all taxes owed by Borrower have been
fully paid and discharged, except taxes not then due and payable without
penalty; (v) there are no claims, actions, or proceedings pending or threatened
against Borrower or any of Borrower's property; and (vi) there are no judgments
or liens against Borrower or any of Borrower's property. With respect to each
copy of Borrower's tax returns given to Lender, Borrower warrants and represents
that (i) the copy is a true and accurate copy of the return, as filed; (ii) the
original of the return was properly signed or electronically authenticated by
Borrower or on Borrower's behalf and submitted to the appropriate tax authority;
and (c) the return accurately states Borrower's income, deductions and tax
liability for the period staled. Borrower acknowledges that Lender has relied
and will rely on Borrower's Financial Information.
Borrower covenants and agrees to send written notice to Lender within five (5)
business days after the occurrence of any change that is both material and
adverse in (a) Borrower's financial condition or business transactions, (b)
Borrower's ability to perform Borrower's obligations to Lender, or (c) Financial
Information previously given.
Borrower authorizes Lender and its affiliates to make such credit, employment,
and investigative inquires about Borrower from time to time as Lender and its
affiliates deem appropriate to evaluate Borrower's financial strength,
character, and credit history, to administer the loan evidenced by this Note,
and to collect any sums owing. Lender is authorized to verify information about
Borrower and obtain consumer report(s) about each individual who signs this Note
as a Borrower or in a representative capacity on behalf of a Borrower.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.


-2-

--------------------------------------------------------------------------------






PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


BORROWER:


INVESTORS TITLE COMPANY
BY:/S/ JAMES A. FINE JR                 
JAMES A. FINE JR, President of INVESTORS TITLE COMPANY
LENDER:


FIRST-CITIZENS BANK & TRUST COMPANY
X:/S/ AUTHORIZED SIGNER             
Authorized Signer






-3-